DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tracking target vehicle identifying unit”, “a vehicle position information acquiring unit”, “a control amount setting unit”, etc. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication WO2017/030131 to Sakai et al.
As per claim 1, Sakai discloses a control system (50) which controls behavior of a motorcycle (100) (Sakai; At least page 1), the system comprising:
a tracking target vehicle identifying unit (52) that identifies a tracking target vehicle (AT) of adaptive cruise operation (Sakai; At least page 22, line(s) 918 – page 23);
a vehicle position information acquiring unit (53) that acquires vehicle position information serving as information on a relative position of the tracking target vehicle (AT) with respect to the motorcycle (100) during traveling (Sakai; At least page 23);
a control amount setting unit (54) that sets a control amount in the adaptive cruise operation, based on the vehicle position information acquired by the vehicle position information acquiring unit (53) (Sakai; At least pages 30-31);
an execution unit (55) that causes the motorcycle (100) to execute the adaptive cruise operation according to the control amount set by the control amount setting unit (54) (Sakai; At least page 33); and
a lane position information acquiring unit (51) that acquires lane position information serving as information on relative positions of lane boundaries (L V R, L V L) with respect to the motorcycle (100) during traveling (Sakai; At least pages 22-23 and figures 6-8),

As per claim 2, Sakai discloses wherein the tracking target vehicle identifying unit (52) identifies a preceding vehicle (Al) which is located on a traveling lane (L) of the motorcycle (100) and has a shortest distance among distances (AD I, AD 2) from the motorcycle (100) in the traveling direction of the motorcycle (100) as the tracking target vehicle (AT) (Sakai; At least page 23).
As per claim 3, Sakai discloses wherein the lane position information acquiring unit (51) acquires lane margins (LM R, LM _ L) serving as distances from the motorcycle (100) to the lane boundaries (L V R, L V L) in a transverse direction of the traveling lane (L) as the lane position information (Sakai; At least page 22 and figure 6), and
the tracking target vehicle identifying unit (52) determines whether or not preceding vehicles (Al, A2, A3) are located on the traveling lane (L), based on preceding vehicle margins (AM_l, AM_2, AM_3) serving as distances from the motorcycle (100) to the preceding vehicles (Al, A2, A3) in the transverse direction of the traveling lane (L), and the lane margins (LM_R, LM_L) (Sakai; At least page 24).
As per claim 5, Sakai discloses wherein the vehicle position information is acquired, based on an output of a distance measuring sensor (20) (Sakai; At least page 23).
As per claim 6, Sakai discloses wherein the lane position information is acquired, based on an output of an image sensor (10) (Sakai; At least page 22).
As per claim 7, Sakai discloses the method of using the device (Sakai; At least page 52, line(s) 2153 and as shown above) in claim 1.  Therefore, claim 7 is rejected using the same citations and reasoning as applied to claim 1 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai.
As per claim 4, Sakai discloses determining the distance between the motorcycle and preceding vehicles in the transverse direction (Sakai; At least page 24), but provides the example of using the vehicle centers, i.e., does not explicitly disclose wherein the preceding vehicle margins (AM_l, AM_2, AM_3) are distances from the motorcycle (100) to positions, closest to the motorcycle (100), of the preceding vehicles (Al, A2, A3) in the transverse direction of the traveling lane (L).
At the time of filing, it would have been obvious to one of ordinary skill in the art to have used the closest positions in place of the vehicle centers with the motivation of simple substitution of one known element for another to obtain predictable results. Sakai discloses that positions on the vehicles used to calculate the distance can be positions other than the center.  Using the closest position would provide the safest option in preventing a collision.  The distance to the closest position would be known from the front sensing unit, as discussed in pages 23-24 or could be simply calculated using the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/David P. Merlino/           Primary Examiner, Art Unit 3669